Citation Nr: 1219938	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his brother.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2011, the Board remanded the case to afford the Veteran a hearing.  In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disorder.  The Veteran testified and also submitted additional lay evidence that towards the end of his basic training in January 1972 at Fort Jackson, South Carolina, he attempted to make a log climb on an obstacle course when he slipped and fell injuring his lower back.  He asserts that he has had pain and other symptoms since that time.  

After service, due to a work related injury in October 1997, an MRI of the Veteran's lumbar spine in November 1997 revealed a bulging annulus at L3-L4 and L4-L5.  In addition, there was a small central disc herniation at L4-L5 and borderline narrowing in the spinal cord.  The diagnosis was a lower back strain associated with or superimposed upon the MRI findings.

The Veteran has not been provided with a VA examination that addresses the issue of entitlement to service connection for the low back disorder claim.  A VA medical examination and accompanying medical opinion is needed to ascertain whether a low back disorder is present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In addition, after the accident, the Veteran testified that he was treated at either the dispensary or base hospital.  He has requested VA obtain these records.  VA received a letter from the United States Army Medical Department at Fort Jackson that no records concerning the Veteran were located.  The Veteran has been told that any such records are transferred after 5 years to the records storage area.  There has not been any attempt to obtain these specific records from the National Personnel Records Center, or any other appropriate archive.  The RO also unsuccessfully requested any morning reports regarding the Veteran for his training unit, Training Company E, 1st Bn, 2nd Bde.   The Veteran has requested that the search be expanded to unit historical records to include unit rosters and daily duty status reports.  The Veteran testified that the accident happened shortly before he finished basic training.  The RO therefore also requested records from his first unit after basic training at Fort Gordon, Georgia but unfortunately requested the wrong company in its request.  Instead of requesting records from Co G, 11th Bn, 4th TngBde, the RO requested records from Co. C, 11th Bn, 4th Bde.  

VA will make as many requests as necessary to obtain relevant records from a Federal department or agency unless the records do not exist or further efforts would be futile.  38 C.F.R. § 3.159 (c) (2).  Accordingly, the RO should make another attempt to locate documentation of the basic training accident. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all dispensary or in- patient records of the Veteran while he was stationed at Fort Jackson, South Carolina for basic training in January 1972.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Request from the appropriate sources records concerning the unit organizational records for Company E, 1st Bn, 2nd Bde at Fort Jackson, South Carolina for the period that the Veteran was in basic training from November 1971 to January 1972.  The request should request any documents concerning the Veteran including but not limited to morning reports, unit rosters, and daily duty status reports.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Request from the appropriate sources the unit organizational records for Co G, 11th Bn, 4th TngBde, at Fort Gordon Georgia for the period January 1972 to March 1972.  The request should request any documents concerning the Veteran including but not limited to morning reports, unit rosters, and daily duty status reports.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  After the foregoing record development is completed, afford the Veteran a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  If a low back disability is diagnoses, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is otherwise related to service.

The Board notes evidence in the file demonstrating that the Veteran has disorders involving the thoracic spine and the cervical spine but understands the Veteran is not including those disorders as part of his claim nor does the evidence suggest any association.  The examiner therefore needs to only limit discussion to the lower back.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

6.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


